The appellant was tried and convicted of robbery in the District Court of Gonzales County, and his punishment assessed at ten years in the penitentiary, and from the judgment and sentence of the lower court he prosecutes this appeal. The appellant has appended to his brief a proposition asking this court to strike out the explanations made by the court to his bill of exceptions numbers 2, 4, 5, 6, and 8. There is no other bill of exceptions in the record in regard to said explanations by the judge, and no assignment of error, and our attention is, for the first time, called to same in brief of counsel. We know of no practice which would authorize this mode of presenting the question. If the bill of exceptions was modified or changed (or contradicted, as appellant alleges) by the judge trying the case, and a revision of the action of the court in this regard was desired, appellant should have objected to the change at the time, and have reserved his bill of exceptions to the alteration of the bill as prepared by him. A failure on his part to so except is tantamount to an acceptance of said bill of exceptions, and he can not now be heard to complain. See Jones v. The State, 33 Texas Criminal Reports, 7.
Appellant made a motion in the court below to change the venue in this case, and he insists that the court improperly excluded two judgments offered by him, in which the venues had been changed to another county, the State being plaintiff, and appellant defendant, in both cases, on the ground that the prejudice was so great against him *Page 451 
that he could not get a fair and impartial trial in Gonzales County. In our opinion, said judgment or orders should have been admitted. One of said orders was made in a case in 1892, and one was made in July, 1894. Of course, they were not conclusive, but were competent evidence as tending to show the status of defendant as to prejudice against him at the time the orders were made, which could be considered by the court in connection with other evidence in the case, to enable the judge to determine whether such prejudice then existed against defendant in the case then on trial. However, as this question of a change of venue was solely for the determination of the court, and the evidence rejected was record evidence, we can consider the same, and give it the same effect as it should have had in the lower court.
These records show, that on the 18th day of July, 1892, as to said case, which was an indictment for murder, there existed against the defendant, in connection with said case, so great a prejudice that he could not get a fair and impartial trial, in the opinion of the judge trying the motion for a change of venue, and that this state of prejudice still existed against defendant on July 25, 1894, in said case, which was a new indictment for the same charge of murder. Said records, giving them their fullest effect, only showed, that in connection with said charge of murder there existed prejudice at that time against defendant. It can not be held, as claimed, that they show, even as to said case, that such prejudice still existed when this case was tried in March, 1895, and much less do they establish that such prejudice existed against the defendant with reference to the case for which he was then being tried. Conceding, however, that they were admissible as evidence tending to show the standing of defendant in Gonzales County as to the prejudice against him at that time, we will consider said orders, along with the other testimony in the case offered by the State and the defendant, on the question of a change of venue. On the motion to change the venue, the defendant had summoned something over fifty witnesses. He introduced nine of these. Only three testified that defendant could not get a fair and impartial, trial in Gonzales County. The State showed, that two of these lived in an isolated portion of the county, and were not acquainted with the sentiment of the people throughout the county, and the third admitted that he was only acquainted with the people in his immediate neighborhood. Of the remaining six, five of these testified that defendant could get a fair and impartial trial in the county, and the other did not testify on the point at all. He only stated, that the feeling in the town of Gonzales was against defendant. The State introduced eight witnesses, all of whom stated that defendant could get a fair and impartial trial in the county. We are aware that it may sometimes occur that this very feeling or prejudice may render it impossible for a defendant to furnish proof of the fact of such prejudice, but generally such a state of feeling will be made to crop out in the examination of the witnesses; but here no *Page 452 
such feeling or personal ill will is attempted to be shown. Considering this testimony coming from the different witnesses placed on the stand, we are bound to conclude that the overwhelming weight of the evidence is with the State; and considering the orders of 1892 and 1894, made for a change of venue in another case, we must conclude that, whatever prejudice may have existed against defendant at that time as to said case, it had passed away, or that such prejudice, if it still existed as to said case, worked no prejudice against defendant in the case then on trial to such an extent that he could not get a fair and impartial trial in said county of Gonzales.
Appellant also filed a motion to continue the case, the overruling of which he assigns as error. He shows that he had summoned a number of witnesses, some fifteen or twenty, who did not attend, but he does not appear to have asked an attachment for them, which, in order to have brought himself within the pale of legal diligence, he should have done. Moreover, it is shown that he had summoned a number of witnesses on this issue whom he does not show were absent, and who were not placed on the stand, and defendant should have exhausted the testimony presented before he could claim a continuance on account of the absence of other witnesses upon the same point. As to the testimony of the witness Crazier, we do not think the testimony would have been admissible had he been present. He was not present at the game between defendant and the prosecutor in which it is alleged that the defendant lost the money, and, of the witnesses who were present, not one testifies to any unfairness in the game. And furthermore, we are at loss to see how the conduct of the game has any bearing upon the guilt or innocence of the defendant. The parties (defendant and the prosecutor) had been playing at monte for three days, the game often fluctuating, the prosecutor himself being largely loser at the end of the second day. On the third day the game appears to have changed in his favor, and he not only won his own money back, but also some of the money of the defendant. The game had ended, and the possession of the money all transferred to the prosecutor, and the parties were on their way back to town, when the defendant, as appears from the evidence, by a preconceived design, set upon the prosecutor, and, at the point of a pistol, compelled him to deliver the money — some $225 — to him. At the time of the taking of the money, the possession of the entire fund had been peaceably, and without even any protest on the part of defendant, placed in the hands of the prosecutor under the rules of the game. In such case, in a civil suit the law would leave the parties in statu quo, and certainly in a criminal charge it would not recognize a retaking of the property which involved all the elements of a premeditated robbery. This view disposes of the motion for a continuance on account of the absent witness Crazier, and also of the defense on the same line set up in the special instruction asked by defendant, which was refused by the court. *Page 453 
The description of the money in the indictment, and the proof in that regard, we think sufficient. See Jackson v. The State, ante, p. 90.
It is not necessary to notice a number of other assigned errors. The record in this case showing that the appellant was properly and legally convicted, the judgment and sentence of the lower court is affirmed.
Affirmed.
Judges all present and concurring.